DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-20 are pending. The specification is objected to. Claims 7, 9, and 18 are objected to. Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rai et al. ("Modeling Customer Demand In Print Service Environments Using Bootstrapping", 2015) in view of Brown et al. (US 2019/0317829 A1). Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rai et al. ("Modeling Customer Demand In Print Service Environments Using Bootstrapping", 2015) in view of Brown et al. (US 2019/0317829 A1), further in view of Arhami et al. ("Predicting hourly air pollutant levels using artificial neural networks coupled with uncertainty analysis by Monte Carlo simulations", 2013).

Specification
The disclosure is objected to because of the following informalities: 
In [0031], “100 monthly demand values” is referencing Fig. 3 #40, but there appears to be only 36 demand values. “36 monthly demand values” would be an appropriate replacement. 
In [0039], “the data come” should be “the data comes”. 
Appropriate correction is required.

Claim Objections
Claims 7, 9, and 18 are objected to because of the following informalities:  
In claim 7, “a pair a parameters that include” should be “a pair of parameters that includes”.
Regarding claims 9 and 18, "ERP" is defined in specification as "Enterprise Resource Planning". For further clarity and ease of understanding, please replace "ERP" with "enterprise resource planning".
  Appropriate correction is required.

Examiner Note
	In claim 12, the limitation “evaluating a new neighborhood of CP value sets that neighbor and include the optimized CP value set with the performance prediction process to identify a further optimized CP value set that provides the best performance metric within the new neighborhood.” is optional. Under the broadest reasonable interpretation, the limitation will never be performed if the condition “determining that the initially selected CP value set does not provide the best performance metric,” is not met. See MPEP 2111.04(II). As claim 2 refers to a system, the broadest reasonable interpretation is slightly narrower, requiring at least the structure necessary to perform the limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rai et al. ("Modeling Customer Demand In Print Service Environments Using Bootstrapping", 2015) in view of Brown et al. (US 2019/0317829 A1).
Regarding claim 1, Rai teaches a system (Section 1 ¶ 3 "In this paper, we describe an integrated system to model future customer demand for service operations." to process demand data for a set of resources according to a method that includes: (Section 2 ¶ 1 "Within a Lean Document Production (LOP) toolkit, demand data collected from print shop operations is used to simulate and optimize print shop configurations (labor, equipment, operating policies and the like) .") collecting demand sequences (Section 2 ¶ 1 "This data collection process can be expensive and time-consuming in many instances. The demand data also exhibits variability and variety."), wherein each demand sequence is associated with a resource (Section 2 ¶ 1 The print shop services are a resource that is in demand.) managed by a technology platform (Section 1 ¶ 1 "At the same time, design of other ancillary processes such as inventory management, operator training, customer management are all dependent on being able to model the various customer demand scenarios that the service operation may experience in the future." Inventory, operators, and customers are managed based on the simulation.); processing a demand sequence for a selected resource (Section 2 ¶ 1 "To generate the future state demand distributions while maintaining control on variations in each job type property (e.g. total volume, job size) , a two-tiered bootstrapping approach is proposed (Hu and Rai 2011)." Bootstrapping is used on the demand data to generate demand data for prediction simulation.) to calculate an optimized control parameter (CP) value set adapted to manage an automated process within the technology platform, wherein calculating the optimized CP value set for the selected resource includes: (Section 4 ¶ 3 Using the demand data, the shop can optimize the number of customers they can handle. Section 1 ¶ 1 "At the same time, design of other ancillary processes such as inventory management, operator training, customer management are all dependent on being able to model the various customer demand scenarios that the service operation may experience in the future.") processing the demand sequence to generate a collection of bootstrapped demand sequences (Section 2 ¶ 1 "To generate the future state demand distributions while maintaining control on variations in each job type property (e.g. total volume, job size) , a two-tiered bootstrapping approach is proposed (Hu and Rai 2011)." Bootstrapping is used on the demand data to generate demand data for prediction simulation.); and processing the bootstrapped demand sequences with a performance prediction process that models the automated process to predict a performance metric for an initially selected CP value set (Section 4 ¶ 3 "The account manager may use the system to generate a set of demand data taking into account jobs from the prospective customer and simulate print shop operations in the LDP suite. The resulting performance measurements indicate whether the print shop can bear the additional demand without significant decrease in overall efficiency.").
Rai does not explicitly teach a memory; and a processor coupled to the memory, identifying a neighborhood of CP value sets that includes neighbors and the initially selected CP value set; predicting the performance metric for each neighbor with the performance prediction process; and identifying from the neighborhood of CP value sets the optimized CP value set that provides a best performance metric.
	Brown does teach a memory; and a processor coupled to the memory, (Fig. 1 shows CPUs 102-105 coupled to memory 108.) identifying a neighborhood of CP value sets that includes neighbors and the initially selected CP value set (Fig. 29C and [0210] The waveform is a neighborhood of time and autocorrelation values.); predicting the performance metric for each neighbor with the performance prediction process (Fig. 29C and [0210] The autocorrelation values are the predicted performance metric for each neighboring time.); and identifying from the neighborhood of CP value sets the optimized CP value set that provides a best performance metric (Fig. 29C and [0210] "The local maximum 2940 with principle period Nik* may be at the end of the first line segment or beginning of the second line segment or determined by applying a hill-climbing technique." Hill-climbing examines neighboring nodes one by one and selects the first neighboring nodes which optimizes the current cost as next node. In this example, the neighbors are evaluated to find local maximums and minimums.).
	Rai and Brown are analogous because they are from the “same field of endeavor” demand prediction.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Rai and Brown before him or her, to modify Rai to include finding an ideal parameter as taught by Brown.
The suggestion/motivation for doing so would have been Brown [0239] "Forecasted metric data provides three advantages over reactive analytics that identify problems in metric data: First, forecasting metric data allows workload placement 1514 to predict stress levels of a cluster, server computer, network, or any resource in the future and proactively rebalance workloads to avoid reaching a threshold for utilization of the resource. Second, forecasting metric data enables workload placement 1514 to make more precise changes in use of resources to reduce stress on resources and avoid moving applications, VMs, and containers from server computer to server computer, thereby efficiently utilizing server computer and cluster resources. Third, forecasting metric data allows workload placement 1514 to place applications, VMs, and containers in the same cluster of server computers provided the forecast peaks occur at different times and the superimposed effective demand for cluster resources do not cross corresponding resource thresholds.”
 	Regarding claim 2, Rai in view of Brown teaches the system of claim 1, and Rai teaches wherein calculating the optimized CP value set further includes: determining whether the initially selected CP value set provides the best performance metric (Section 4 ¶ 3 "The resulting performance measurements indicate whether the print shop can bear the additional demand without significant decrease in overall efficiency." The shop may initially default to accepting new customers, as most businesses do. Based on the simulated demand data, the shop may accept or decline customers.).
Regarding claim 3, Rai in view of Brown teaches the system of claim 1, and Rai teaches wherein processing the demand sequence changes a resampling probability to account for a mild trend in the demand sequence by shifting a probability distribution of the demand sequence (Section 2 ¶ 5 To account for projected growth based on market research, the bootstrapping method is modified by continuing to sample until the bootstrapped job quantity is higher than the job quantity projected by market research. This will shift the distribution towards larger demand.).
Regarding claim 4, Rai in view of Brown teaches the system of claim 1, and Rai teaches wherein processing the demand sequence adds values to a beginning or end of a demand distribution to account for a strong trend in the demand sequence (Section 2 ¶ 5 To account for projected growth based on market research, the bootstrapping method is modified by continuing to sample until the total job quantity is higher than the job quantity projected by market research. In order to increase the total demand with the same number of samples, samples must be on the higher end of the original distribution, adding values to the end of the demand distribution.).
Regarding claim 6, Rai in view of Brown teaches the system of claim 1, and Rai teaches wherein the performance metrics calculated for all bootstrapped demand sequences for a selected CP value set are averaged to provide a composite performance metric (Section 3.1 ¶ 1 "To reduce the impact of variability in synthetic data on subsequent print shop performance, we average over simulation results using multiple data sets.").
Regarding claim 7, Rai in view of Brown teaches the system of claim 1, and Rai does not explicitly teach wherein the CP value set includes a pair a parameters that include at least one of: (Reorder Point, Order Quantity), (Min, Max) or (Review Interval, Order-up-to Level).
Brown teaches wherein the CP value set includes a pair a parameters that include at least one of: (Under broadest reasonable interpretation, only one of the listed alternatives must be taught. ) (Min, Max) (Fig. 29C The local minimum and maximum are found.). 
Regarding claim 8, Rai in view of Brown teach the system of claim 1, and Rai teaches wherein the set of resources are selected from a group consisting of: (Under broadest reasonable interpretation, only one of the listed alternatives must be taught.) physical or virtual components (Section 1 ¶ 1 "At the same time, design of other ancillary processes such as inventory management, operator training, customer management are all dependent on being able to model the various customer demand scenarios that the service operation may experience in the future." Inventory is a physical component.),  or units of inventory (Section 1 ¶ 1 "At the same time, design of other ancillary processes such as inventory management, operator training, customer management are all dependent on being able to model the various customer demand scenarios that the service operation may experience in the future”).
Regarding claim 9, Rai in view of Brown teach the system of claim 1, and Rai teaches wherein the technology platform is selected from a group consisting of: (Under broadest reasonable interpretation, only one of the listed alternatives must be taught.) a machine (Section 2 ¶ 1 "Within a Lean Document Production (LOP) toolkit, demand data collected from print shop operations is used to simulate and optimize print shop configurations (labor, equipment, operating policies and the like) ." The print shop includes printing machines.), or an inventory management service (Section 1 ¶ 1 "At the same time, design of other ancillary processes such as inventory management, operator training, customer management are all dependent on being able to model the various customer demand scenarios that the service operation may experience in the future." Inventory may be managed based on demand data.).
Regarding claim 10, Rai in view of Brown teach the system of claim 1, and Rai teaches wherein the performance metric includes a cost value (Section 4 ¶ 1 "First, the system may be applied in print shop design and optimization to reduce data collection cost and lead time, and to incorporate changes in market outlook.").

Regarding claim 11, Rai teaches a method for processing demand data for a set of resources in a technology platform, comprising: (Section 1 ¶ 3 "In this paper, we describe an integrated system to model future customer demand for service operations." The system executes a method.) collecting demand sequences (Section 2 ¶ 1 "This data collection process can be expensive and time-consuming in many instances. The demand data also exhibits variability and variety."), wherein each demand sequence is associated with a resource (Section 2 ¶ 1 The print shop services are a resource that is in demand.) managed by a technology platform (Section 1 ¶ 1 "At the same time, design of other ancillary processes such as inventory management, operator training, customer management are all dependent on being able to model the various customer demand scenarios that the service operation may experience in the future." Inventory, operators, and customers are managed based on the simulation.); processing a demand sequence for a selected resource (Section 2 ¶ 1 "To generate the future state demand distributions while maintaining control on variations in each job type property (e.g. total volume, job size) , a two-tiered bootstrapping approach is proposed (Hu and Rai 2011)." Bootstrapping is used on the demand data to generate demand data for prediction simulation.) to calculate an optimized control parameter (CP) value set adapted to manage an automated process within the technology platform, wherein calculating the optimized CP value set for the selected resource includes: (Section 4 ¶ 3 Using the demand data, the shop can optimize the number of customers they can handle. Section 1 ¶ 1 "At the same time, design of other ancillary processes such as inventory management, operator training, customer management are all dependent on being able to model the various customer demand scenarios that the service operation may experience in the future.") processing the demand sequence to generate a collection of bootstrapped demand sequences (Section 2 ¶ 1 "To generate the future state demand distributions while maintaining control on variations in each job type property (e.g. total volume, job size) , a two-tiered bootstrapping approach is proposed (Hu and Rai 2011)." Bootstrapping is used on the demand data to generate demand data for prediction simulation.); and processing the bootstrapped demand sequences with a performance prediction process that models the automated process to predict a performance metric for an initially selected CP value set (Section 4 ¶ 3 "The account manager may use the system to generate a set of demand data taking into account jobs from the prospective customer and simulate print shop operations in the LDP suite. The resulting performance measurements indicate whether the print shop can bear the additional demand without significant decrease in overall efficiency.").
Rai does not explicitly teach identifying a neighborhood of CP value sets that includes neighbors and the initially selected CP value set; predicting the performance metric for each neighbor with the performance prediction process; and identifying from the neighborhood of CP value sets the optimized CP value set that provides a best performance metric.
	Brown does teach identifying a neighborhood of CP value sets that includes neighbors and the initially selected CP value set (Fig. 29C and [0210] The waveform is a neighborhood of time and autocorrelation values.); predicting the performance metric for each neighbor with the performance prediction process (Fig. 29C and [0210] The autocorrelation values are the predicted performance metric for each neighboring time.); and identifying from the neighborhood of CP value sets the optimized CP value set that provides a best performance metric (Fig. 29C and [0210] "The local maximum 2940 with principle period Nik* may be at the end of the first line segment or beginning of the second line segment or determined by applying a hill-climbing technique." Hill-climbing examines neighboring nodes one by one and selects the first neighboring nodes which optimizes the current cost as next node. In this example, the neighbors are evaluated to find local maximums and minimums.).
	Rai and Brown are analogous because they are from the “same field of endeavor” demand prediction.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Rai and Brown before him or her, to modify Rai to include finding an ideal parameter as taught by Brown.
The suggestion/motivation for doing so would have been Brown [0239] "Forecasted metric data provides three advantages over reactive analytics that identify problems in metric data: First, forecasting metric data allows workload placement 1514 to predict stress levels of a cluster, server computer, network, or any resource in the future and proactively rebalance workloads to avoid reaching a threshold for utilization of the resource. Second, forecasting metric data enables workload placement 1514 to make more precise changes in use of resources to reduce stress on resources and avoid moving applications, VMs, and containers from server computer to server computer, thereby efficiently utilizing server computer and cluster resources. Third, forecasting metric data allows workload placement 1514 to place applications, VMs, and containers in the same cluster of server computers provided the forecast peaks occur at different times and the superimposed effective demand for cluster resources do not cross corresponding resource thresholds.”
Regarding claim 12, Rai in view of Brown teach the method of claim 11, and Rai teaches wherein calculating the optimized CP value set further includes: determining whether the initially selected CP value set provides the best performance metric (Section 4 ¶ 3 "The resulting performance measurements indicate whether the print shop can bear the additional demand without significant decrease in overall efficiency." The shop may initially default to accepting new customers, as most businesses do. Based on the simulated demand data, the shop may accept or decline customers.).
Regarding claim 13, Rai in view of Brown teaches the method of claim 11, and Rai teaches wherein processing the demand sequence changes a resampling probability to account for a mild trend in the demand sequence by shifting a probability distribution of the demand sequence (Section 2 ¶ 5 To account for projected growth based on market research, the bootstrapping method is modified by continuing to sample until the bootstrapped job quantity is higher than the job quantity projected by market research. This will shift the distribution towards larger demand.).
Regarding claim 14, Rai in view of Brown teaches the method of claim 11, and Rai teaches wherein processing the demand sequence adds values to a beginning or end of a demand distribution to account for a strong trend in the demand sequence (Section 2 ¶ 5 To account for projected growth based on market research, the bootstrapping method is modified by continuing to sample until the total job quantity is higher than the job quantity projected by market research. In order to increase the total demand with the same number of samples, samples must be on the higher end of the original distribution, adding values to the end of the demand distribution.).
Regarding claim 16, Rai in view of Brown teaches the method of claim 11, and Rai teaches wherein the performance metrics calculated for all bootstrapped demand sequences for a selected CP value set are averaged to provide a composite performance metric (Section 3.1 ¶ 1 "To reduce the impact of variability in synthetic data on subsequent print shop performance, we average over simulation results using multiple data sets.").
Regarding claim 17, Rai in view of Brown teach the method of claim 11, and Rai teaches wherein the set of resources are selected from a group consisting of: (Under broadest reasonable interpretation, only one of the listed alternatives must be taught.) physical or virtual components (Section 1 ¶ 1 "At the same time, design of other ancillary processes such as inventory management, operator training, customer management are all dependent on being able to model the various customer demand scenarios that the service operation may experience in the future." Inventory is a physical component.),  or units of inventory (Section 1 ¶ 1 "At the same time, design of other ancillary processes such as inventory management, operator training, customer management are all dependent on being able to model the various customer demand scenarios that the service operation may experience in the future”).
Regarding claim 18, Rai in view of Brown teach the method of claim 11, and Rai teaches wherein the technology platform is selected from a group consisting of: (Under broadest reasonable interpretation, only one of the listed alternatives must be taught.) a machine (Section 2 ¶ 1 "Within a Lean Document Production (LOP) toolkit, demand data collected from print shop operations is used to simulate and optimize print shop configurations (labor, equipment, operating policies and the like) ." The print shop includes printing machines.), or an inventory management service (Section 1 ¶ 1 "At the same time, design of other ancillary processes such as inventory management, operator training, customer management are all dependent on being able to model the various customer demand scenarios that the service operation may experience in the future." Inventory may be managed based on demand data.).
Regarding claim 19, Rai teaches a method for processing demand data for a set of resources in a technology platform, comprising: (Section 1 ¶ 3 "In this paper, we describe an integrated system to model future customer demand for service operations." The system executes a method.) collecting demand sequences (Section 2 ¶ 1 "This data collection process can be expensive and time-consuming in many instances. The demand data also exhibits variability and variety."), wherein each demand sequence is associated with a resource (Section 2 ¶ 1 The print shop services are a resource that is in demand.) managed by a technology platform (Section 1 ¶ 1 "At the same time, design of other ancillary processes such as inventory management, operator training, customer management are all dependent on being able to model the various customer demand scenarios that the service operation may experience in the future." Inventory, operators, and customers are managed based on the simulation.); processing a demand sequence for a selected resource (Section 2 ¶ 1 "To generate the future state demand distributions while maintaining control on variations in each job type property (e.g. total volume, job size) , a two-tiered bootstrapping approach is proposed (Hu and Rai 2011)." Bootstrapping is used on the demand data to generate demand data for prediction simulation.) to calculate an optimized control parameter (CP) value set useable as inputs an automated process within the technology platform, wherein calculating the optimized CP value set for the selected resource includes: (Section 4 ¶ 3 Using the demand data, the shop can optimize the number of customers they can handle. Section 1 ¶ 1 "At the same time, design of other ancillary processes such as inventory management, operator training, customer management are all dependent on being able to model the various customer demand scenarios that the service operation may experience in the future.") processing the demand sequence to generate a collection of bootstrapped demand sequences (Section 2 ¶ 1 "To generate the future state demand distributions while maintaining control on variations in each job type property (e.g. total volume, job size) , a two-tiered bootstrapping approach is proposed (Hu and Rai 2011)." Bootstrapping is used on the demand data to generate demand data for prediction simulation.); and processing the bootstrapped demand sequences with a performance prediction process that models the automated process to predict a performance metric for an initially selected CP value set (Section 4 ¶ 3 "The account manager may use the system to generate a set of demand data taking into account jobs from the prospective customer and simulate print shop operations in the LDP suite. The resulting performance measurements indicate whether the print shop can bear the additional demand without significant decrease in overall efficiency.").
Rai does not explicitly teach utilizing the initially selected CP value set and the associated performance metric as an initial solution to selectively search an N-dimensional solution space for an optimal solution, wherein N is a number of control parameters in the solution space.
Brown does teach utilizing the initially selected CP value set and the associated performance metric as an initial solution to selectively search an N-dimensional solution space for an optimal solution, wherein N is a number of control parameters in the solution space (Fig. 29C and [0210] "The local maximum 2940 with principle period Nik* may be at the end of the first line segment or beginning of the second line segment or determined by applying a hill-climbing technique." Hill-climbing examines neighboring nodes one by one and selects the first neighboring nodes which optimizes the current cost as next node. In this example, the neighbors are evaluated to find local maximums and minimums. N could be equal to one.).
	Rai and Brown are analogous because they are from the “same field of endeavor” demand prediction.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Rai and Brown before him or her, to modify Rai to include finding an ideal parameter as taught by Brown.
The suggestion/motivation for doing so would have been Brown [0239] "Forecasted metric data provides three advantages over reactive analytics that identify problems in metric data: First, forecasting metric data allows workload placement 1514 to predict stress levels of a cluster, server computer, network, or any resource in the future and proactively rebalance workloads to avoid reaching a threshold for utilization of the resource. Second, forecasting metric data enables workload placement 1514 to make more precise changes in use of resources to reduce stress on resources and avoid moving applications, VMs, and containers from server computer to server computer, thereby efficiently utilizing server computer and cluster resources. Third, forecasting metric data allows workload placement 1514 to place applications, VMs, and containers in the same cluster of server computers provided the forecast peaks occur at different times and the superimposed effective demand for cluster resources do not cross corresponding resource thresholds.”

Regarding claim 20, Rai in view of Brown teach the method of claim 19, but Rai does not explicitly teach wherein selectively searching the N-dimensional solution space for the optimal solution includes: identifying a neighborhood of CP value sets that includes neighbors and the initially selected CP value set; predicting the performance metric for each neighbor with the performance prediction process; and identifying from the neighborhood of CP value sets the optimized CP value set that provides a best performance metric.
	Brown does teach identifying a neighborhood of CP value sets that includes neighbors and the initially selected CP value set (Fig. 29C and [0210] The waveform is a neighborhood of time and autocorrelation values.); predicting the performance metric for each neighbor with the performance prediction process (Fig. 29C and [0210] The autocorrelation values are the predicted performance metric for each neighboring time.); and identifying from the neighborhood of CP value sets the optimized CP value set that provides a best performance metric (Fig. 29C and [0210] "The local maximum 2940 with principle period Nik* may be at the end of the first line segment or beginning of the second line segment or determined by applying a hill-climbing technique." Hill-climbing examines neighboring nodes one by one and selects the first neighboring nodes which optimizes the current cost as next node. In this example, the neighbors are evaluated to find local maximums and minimums.).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rai et al. ("Modeling Customer Demand In Print Service Environments Using Bootstrapping", 2015) in view of Brown et al. (US 2019/0317829 A1), further in view of Arhami et al. ("Predicting hourly air pollutant levels using artificial neural networks coupled with uncertainty analysis by Monte Carlo simulations", 2013).
Regarding claim 5, Rai in view of Brown teach the system of claim 1, but does not teach wherein the performance prediction process uses a Monte Carlo simulation that models the automated process.
Arhami does teach wherein the performance prediction process uses a Monte Carlo simulation that models the automated process (pg. 4781 col. 1 ¶ 3 "This study examines a methodology for computing Pis and the probability of exceedance of air quality thresholds by combining ANNs and Monte Carlo simulation (MCS)."). 
Rai, Brown, and Arhami are analogous because they are from the “same field of endeavor” prediction modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Rai, Brown, and Arhami before him or her, to modify Rai and Brown to include Monte Carlo simulations as taught by Arhami.
The suggestion/motivation for doing so would have been Arhami [Abstract] "The combined use of ANNs and MCSs seems very promising in analyzing air pollution prediction uncertainties. Replacing deterministic predictions with probabilistic PIs can enhance the reliability of ANN models and provide a means of quantifying prediction uncertainties.", where MCSs stands for Monte Carlo Simulations.
Regarding claim 15, Rai in view of Brown teach the method of claim 11, but does not teach wherein the performance prediction process uses a Monte Carlo simulation that models the automated process.
Arhami does teach wherein the performance prediction process uses a Monte Carlo simulation that models the automated process (pg. 4781 col. 1 ¶ 3 "This study examines a methodology for computing Pis and the probability of exceedance of air quality thresholds by combining ANNs and Monte Carlo simulation (MCS)."). 
Rai, Brown, and Arhami are analogous because they are from the “same field of endeavor” prediction modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Rai, Brown, and Arhami before him or her, to modify Rai and Brown to include Monte Carlo simulations as taught by Arhami.
The suggestion/motivation for doing so would have been Arhami [Abstract] "The combined use of ANNs and MCSs seems very promising in analyzing air pollution prediction uncertainties. Replacing deterministic predictions with probabilistic PIs can enhance the reliability of ANN models and provide a means of quantifying prediction uncertainties.", where MCSs stands for Monte Carlo Simulations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Osypanka et al. ("Resource Usage Cost Optimization in Cloud Computing Using Machine Learning", 11 Aug 2020) teaches cloud load prediction and optimizing for cost.
Tiwari et al. ("Urban water demand forecasting and uncertainty assessment using ensemble wavelet-bootstrap-neural network models", 2013) teaches demand prediction using bootstrapped data.
Selman et al. ("Hill-climbing Search", Encyclopedia of cognitive science, 2006) teaches the theory behind hill-climbing search.
Wilt et al. ("A Comparison of Greedy Search Algorithms", Association for the Advancement of Artificial Intelligence, 2010) compares several search algorithms including hill-climbing.
Chen et al. ("Electricity Price Forecasting With Extreme Learning Machine and Bootstrapping" IEEE Transactions On Power Systems Nov. 2012) teaches demand prediction using machine learning and bootstrapping.
Geeks for Geeks ("Introduction to Hill Climbing | Artificial Intelligence", Retrieved from the Internet Archive https://web.archive.org/web/20200821074003/https://www.geeksforgeeks.org/introduction-hill-climbing-artificial-intelligence/, Archive dated 21 Aug 2020) teaches the basic theory behind hill-climbing search.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148